Judgment appealed from unanimously reversed, on the law, to the extent of vacating the sentence imposed and remanding the ease for resentenee *511only. The verdict is not hereby disturbed. The commitment to Napanoeh was a conviction within the meaning of section 1941 of the Penal Law (People ex rel. Vischi v. Martin, 8 N Y 2d 63). The section referred to- deals with punishment, upon conviction, for a second or third offense of felony. If there were any doubt that the commitment in the case before us was also- a judgment entitling the defendant to maintain this appeal, such doubt is readily dissipated by the formal judgment entered herein. (t This being so, the Napanoeh commitment is necessarily governed, as is any other judgment, by the statutory provisions which pertain to proceedings following a verdict or plea of guilt ” (People ex rel. Vischi v. Martin, supra, p. 66).
Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.